Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
                                                            Introduction

1. The following is a NON-FINAL Office Action in response to the communication received on 06/2/22. Claims 2-21 are now pending in this application.

2. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previous Office Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant's submission filed on 06/2/22 has been entered. 
   Response to Amendments

3. Applicants Amendment has been acknowledged in that: Claims 2 has been amended; hence such, Claims 2-21 are now pending in this application.




                                               RESPONSE TO ARGUMENTS
Applicant argues#1
The Applicant appreciates the insights provided in the Response to Arguments section beginning on page 2 of the Office Action. In maintaining the pending rejections, the Office Action attempts to distinguish Ex parte Smith as merely a fact-specific PTAB decision which can be dismissed out of hand. See Office Action at page 7. However, this dismissal of Smith mischaracterizes both the holding in Smith and the significance of the Informative designation.  (1) The Informative designation indicates norms that should be followed and is distinct from both Precedential and regular Board decisions
The Office Action appears to assert that because the decision in Ex parte Smith has not been designated as precedential, it can be dismissed out of hand or simply treated as a regular PTAB decision. In fact that is exactly what has been done on page 4 of the Office Action, where Smith is acknowledged to provide guidance and then guidance is promptly ignored. This position ignores that an Informative! designation reflects norms in Board, and ultimately Office, policy. The Office Action appears to assert independence from undesirable Board holdings and designations and while ignoring that 35 U.S.C. 321 place both applicants and examiners under the review of the Board. Moreover, per the information provided on the USPTO website’, the Applicant submits that while an Informative decision is not binding on subsequent Boards, the designation of a decision as Informative “set[s] forth Board norms that should be followed in most cases, absent justification.” See Standard Operating Procedure 2, page 11(D). In this instance no justification has been provided, the decision has simply been disregarded. Had the Office Action considered the holding in Smith, it would be been evident that the Board norms  and Office policy represented by Smith indicates that electronic trading systems, such as the hybrid derivative trading system in Smith, is an example of patent eligible subject matter. The Office has simply treated Smith as a regular decision that is limited to the specific facts of the case without acknowledging the relied upon Board reasoning which states that: we conclude claim 1 is integrated into a practical application, and under the guidance provided in the Memorandum, the claim is eligible because it is not directed to the recited judicial exception.” See Smith at page 10. (Emphasis added). * Because we have determined the claim is not directed to the recited judicial exception, we need not reach the question of whether the claim provides an inventive concept under the second step of the Alice inquiry. The Applicant respectfully submits that no justification has been provided to distinguish the claimed electronic trading system from the electronic trading system of Smith. In both cases, the claims reflect patentable subject matter because they are not directed to a judicial exception but are instead directed to an electronic trading system as plainly stated by the Board.
Examiner Response
Firstly Examiner would like to point out that the MPEP provides instructions to Patent Examiner’s to follow, the Foreword from the MPEP is reproduced below:
This Manual is published to provide U.S. Patent and Trademark Office (USPTO) patent examiners, applicants, attorneys, agents, and representatives of applicants with a reference work on the practices and procedures relative to the prosecution of patent applications and other proceedings before the USPTO. For example, the Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.
There is no section of the MPEP that states that an informative PTAB decision has to be followed by the Examiner.
Furthermore MPEP 2106.04(a) states:
2106.04(a)    Abstract Ideas [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.
Examiner has followed the guidance stated in the MPEP and has determined that the claims are reciting the identified abstract and there are no additional elements that are indicative of integration into a practical application and significantly more.
See the section 101 rejection below.
The rejection is maintained.

Applicant argues#2
(2) Contrary to the Office Action, the pending claims are not directed to improvement to generic computing devices but to an improvement to an electronic trading system found protectable in Ex parte Smith.

The Board in Smith found that the claimed delay in the execution of trades provided a specific technological improvement over prior derivative trading systems. Accordingly, when determining whether or not the claims represent an improvement, the correct determination is based on whether the claims provide an improvement over known electronic trading systems at the time of filing such as the hybrid derivative trading system of Smith. This position is affirmed by the clear reasoning of the Board in Smith which states that the technological improvement is over prior derivatives trading systems and not simply a computing device. Specifically, the Board on page 9 states that:  The Specification further explains "[a]dvantages of temporarily restraining this
type of trade include[] encouraging more in-crowd market participants to quote at
the best price and the removal of any communication or computer hardware
advantage among the in-crowd market participants." Id. Thus, the use of the
claimed timing mechanisms and the associated temporary restraints on execution
of trades provide a specific technological improvement over prior derivatives
trading systems. (Emphasis added.)

The Board in Smith did not identify a “specific improvement on technology” but instead explicitly stated on page 9 of the holding that the “temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems.” (Emphasis added.). Accordingly, rather than determine an improvement with respect to generic computing equipment, the Applicant maintains that the determination must be made between features and functionality of the pending claims and whether those elements are present in known electronic trading systems.
Examiner Response
Examiner respectfully disagrees.
This argument with respect to the comparison of Ex Parte Smith has been addressed above, see the Response to Applicant argues#1 above.
The rejection is maintained.

Applicant argues#3
B. The Applicant’s Reply to Substantive Rejections
As discussed above, the granular characterization of the pending claims steadfastly ignores that the subject matter of the present application and recited by the claims is directed to specific GUI features and functionality implemented as part of an electronic trading system as described beginning in paragraph [0023] and FIG. 1 of the Specification. Applicant respectfully submits when the claims are considered in the context of an electronic trading system as recited by the claims, is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2). Accordingly, the Applicant respectfully maintains that the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis.
The Applicant further maintains that, under Prong Two of Revised Step 2A of the criteria for subject matter eligibility discussion in MPEP 2106, any alleged abstract idea purported to be found in the claims, when considered as a whole, is integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on the alleged abstract idea. In particular, the Applicant submits that the recited features and functionality of the GUI are implemented as part of an electronic trading system and the claimed GUI represents an improvement over known electronic trading systems. As discussed above, electronic trading systems and improvements to electronic trading systems are example of  protectable other technology described in MPEP 2106.04(d)(1). The recited mechanism improves the features and functionality of a GUI implemented as part of an electronic trading system and not simply a generic computer as alleged. The Applicant maintains that the claimed subject matter of Smith and the case at hand both relate to improvements to electronic trading systems, which is plainly understood by both the Office and the Director to be “technology.” Consequently, the Applicant maintains that under Prong Two of Revised Step 2A discussed in MPEP 2106.04 and in light of the Board decision in Smith, any abstract idea alleged in the Office Action is integrated into a practical application of that abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit upon it.


Examiner Response 
Examiner respectfully disagrees.
The claims of the instant application are reciting an abstract idea, a commercial or legal interaction (steps for viewing market depth trading data).
See the Section 101 rejection below.
Furthermore, applicant is directed to the October 2019 update on page 13, which further states:
“During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement”.
Now turning to the instant specification, which discloses in paragraphs 33,50,67,71, Fig 1 and para 23 of the specification which the Examiner has reproduced below:
[0023] Figure 1 illustrates a block diagram of an electronic trading system 100 in which certain embodiments may be employed. The system 100 includes a client device 110, a gateway 120, and an electronic exchange 130. The client device 110 is in communication with the gateway 120. The gateway 120 is in communication with the exchange 130.
[0033] In certain embodiments, the client device 110 includes a user interface. The user interface may include one or more display devices for presenting a text-based or graphical interface of a trading application to a user, for example. For example, the display devices may include computer monitors, hand-held device displays, projectors, and/or televisions. The user interface may be used by the user to specify or review parameters for an order using a trading application. The user interface may include one or more input devices for receiving input from a user, for example. For example, the input devices may include a keyboard, trackball, two or three-button mouse, and/or touch screen. The user interface may include other devices for interacting with a user. For example, information may be aurally provided to a user through a speaker and/or received through a microphone.
[0050] In certain embodiments, the client device 110 includes one or more computing devices or processing components. In other words, the functionality of the client device 110 may be performed by more than one computing device. For example, one computing device may generate orders to be sent to the exchange 130 while another computing device may provide a graphical user interface to a trader. In certain embodiments, the gateway 120 includes one or more computing devices or processing components. In other words, the functionality of the gateway 120 may be performed by more than one computing device. In certain embodiments, the exchange 130 includes one or more computing devices or processing components. In other words, the functionality of the exchange 130 may be performed by more than one computing device.
[0067] In certain embodiments, the expanded consolidated price level interface includes a popup interface. The pop-up interface may be a window or graphical object, for example. The popup interface may be displayed such that it appears to overlay at least in part, be on top of, or be in front of some or all of a trading interface, for example. Alternatively, the pop-up interface may be displayed in a screen region that does not overlap a trading interface.

[0071] The generated expanded consolidated price level interface is then displayed. As discussed above, the expanded consolidated price level interface may be a window or graphical object and may appear to be (or be) an integrated part of a trading interface.

It can be seen from the instant specification that there is no technical explanation of the asserted improvement (improvement to the operation of the GUI) and reflected in the claims.
The additional elements (the computing device, the user input device, and expanded consolidated price level interface), are all computing components that are recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea.
Therefore, there are no additional elements in the claims that are indicative of integration into a practical application.
The rejection is maintained.


                                                   Claim Objection

Claim 12 is objected for the following reason:
The status identifier is indicated as (Currently Amended), however there are no amendments to the claims.
Examiner suggests changing the status identifier to “Previously Presented”


                                         Claim Rejections- 35 U.S.C § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 2 -21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system or computer readable medium, which is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified system Claim 12 as the claim that represents the claimed invention for analysis and is similar to computer readable medium claims Claim 2.
Claim 12 recites the limitations of: A  system including: a computing device,
wherein the computing device is configured to: 
display consolidated price level data for a consolidated price level, wherein the consolidated price level represents at least two price levels of a tradeable object, wherein the consolidated price level data includes consolidated data for the at least two price levels; 
detect a command from a user input device relative to the displayed consolidated price level data;
in response to the detected command, automatically generate an expanded consolidated price level interface for the consolidated price level, wherein the expanded consolidated price level interface includes un-consolidated data associated with each of the at least two price levels of the consolidated price level; and 
display the expanded consolidated price level interface automatically in response to generating the expanded consolidated price level interface, wherein a first price level of the at least two price levels corresponds to the consolidated price level, wherein the expanded consolidated price level interface is positioned such that the first price level is aligned with the consolidated price level.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a fundamental economic practice (viewing market depth trading data), (e.g., , display consolidated price level data for a consolidated price level, wherein the consolidated price level represents at least two price levels of a tradeable object, wherein the consolidated price level data includes consolidated data for the at least two price levels; detect a command from a user relative to the displayed consolidated price level data; wherein a first price level of the at least two price levels corresponds to the consolidated price level).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
In addition, the claim limitations referred to in bold above, recite steps for (viewing market depth trading data), which is a type of commercial or legal interaction. Therefore the claims are also classified under Certain Methods of Organizing Human Activity (Commercial or legal interactions).
Claims 2 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claims only recite the additional element of a computing device. The computer hardware is recited at a high-level of generality (/.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment (trading screens) or field of use (viewing market depth trading data).
 The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application) and Applicant’s specification in paragraphs 33, 50, 67, 71, discloses computing devices (the computing device, user input device, expanded consolidated price level interface) recited at a high level of generality, which are being used as a tool to implement the identified abstract idea.
Furthermore applicant is pointed to page 13 of the October 2019 updated which states:
“Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72”
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 2 & 12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims  2 & 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 3-11, 13-21 which further define the abstract idea that is present in their respective independent claims 2,12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 3-11, 13-21 are directed to an abstract idea. Thus, claims 2-21 are not patent-eligible.
                                          CONCLUSION         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/13/2022